UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-2196


JENNIFER RAQUEL TAYLOR,

                    Plaintiff - Appellant,

             v.

KATHERINE H. TIFFANY, Administrative Officer; GREENVILLE COUNTY
CHILD SUPPORT ENFORCEMENT; KAREN MCMANAWAY, LLC/Lawyer,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Joseph Dawson, III, District Judge. (6:20-cv-02291-JD)


Submitted: January 20, 2022                                       Decided: January 24, 2022


Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jennifer Raquel Taylor, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jennifer Raquel Taylor appeals the district court’s order accepting the

recommendation of the magistrate judge and dismissing Taylor’s 42 U.S.C. § 1983

complaint pursuant to 28 U.S.C. § 1915(e)(2)(B). On appeal, we confine our review to the

issues raised in the informal brief. See 4th Cir. R. 34(b). Because Taylor’s informal brief

does not challenge the basis for the district court’s disposition, she has forfeited appellate

review of the court’s order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014)

(“The informal brief is an important document; under Fourth Circuit rules, our review is

limited to issues preserved in that brief.”). Accordingly, we affirm the district court’s

judgment. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 AFFIRMED




                                              2